804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Major HEAD, Plaintiff-Appellant,v.O. Ivan WHITE, Defendant-Appellee.
No. 86-7619.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1986.Decided Oct. 30, 1986.

James Major Head, appellant pro se.
Robert W. Jaspen, Office of the United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Head v. White, C/A No. 577-AM (E.D.Va., April 11, 1986).


2
AFFIRMED.